CERTAIN PORTIONS OF THIS EXHIBIT HAVE
BEEN OMITTED AS CONFIDENTIAL INFORMATION
PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K




SECOND AMENDMENT TO EQUIPMENT SUPPLY AGREEMENT
THIS SECOND AMENDMENT TO EQUIPMENT SUPPLY AGREEMENT (this “Amendment”), dated as
of June 27, 2019, is made by and between Johnson Controls Battery Group, LLC, a
Wisconsin limited liability company (“Clarios” or “Customer”), and Aqua Metals,
Inc., a Delaware corporation (“Supplier”). Capitalized terms used and not
otherwise defined in this Amendment shall have the meanings given to them in the
Agreement (as defined below).
RECITALS:
WHEREAS, Supplier and Johnson Controls Battery Group, Inc., a Wisconsin
corporation entered into that certain Equipment Supply Agreement dated as of
February 7, 2017, as amended on April 16, 2018 (the “Agreement”), pursuant to
which the Parties agreed to collaborate with respect to the development of new
Customer facilities, or the retrofitting or conversion of existing Customer
facilities, so that they can use AquaRefining and/or constructing additional
recycling facilities capable of using AquaRefining in the production of lead;
and
WHEREAS, Johnson Controls Battery Group, Inc. by operation of law through a
conversion became Johnson Controls Battery Group, LLC in March 2019; and
WHEREAS, the Parties desire to further amend the Agreement on the terms and
subject to the conditions set forth herein.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:


1.Amendment to Agreement. As of the date hereof, the Agreement shall be amended
as follows:
1.1    The fourth sentence of Section 2.2 of the Agreement (i.e., “The Parties
agree to use their good faith, commercial best-efforts to conclude their
discussion and negotiation of the Development Program no later than April 30,
2019, and to enter into, no later than June 30, 2019, a Development Program
Agreement.”) is hereby deleted in its entirety and replaced with the following:
“The Parties acknowledge that they have commenced their discussion and
negotiation of the Development Program. The Parties agree that Supplier shall
continue the development of its AquaRefining operations at its McCarran, Nevada
facility with the goal of achieving the seven (7) performance standards
(“Performance Standards”) set forth on Exhibit A attached hereto. Upon
Supplier’s satisfaction of the Performance Standards, Supplier shall deliver its
written notice (“Notice of Readiness”) to Customer. The Parties shall use their
good faith,


1
OC 287819661v1

--------------------------------------------------------------------------------




commercial best-efforts to enter into, no later than ninety (90) days after
Customer’s receipt of the Notice of Readiness, a Development Program Agreement.”
1.2    Section 6.1 of the Agreement is hereby amended by replacing the reference
to June 30, 2019 with June 30, 2021.
2.    Effect of this Amendment. This Amendment constitutes the entire agreement
of the Parties with respect to the subject matter hereof, and supersedes all
prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof. Except as expressly provided herein, no other changes or modifications
to the Agreement are intended or implied by this Amendment, and in all other
respects the Agreement is hereby ratified, restated and confirmed by all Parties
hereto and shall remain in full force and effect. To the extent that any
provision of the Agreement conflicts with any provision of this Amendment, the
provision of this Amendment shall control.
3.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.
4.    Notwithstanding any statement to the contrary, the Parties hereto agree
that the following terms in this Amendment are incorporated into the Agreement
and control and take precedence over any conflicting terms and conditions in the
Agreement. Except as expressly modified by this Amendment, any terms not herein
modified shall remain in full force and effect as set forth in the Agreement.
Capitalized terms used but not otherwise defined in this Amendment have the
meaning ascribed to them in the Agreement.
5.    In the event of a conflict between the terms of the Agreement and this
Amendment, the terms of this Amendment shall control.


[Continued on next page]


2
OC 287819661v1

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


CUSTOMER:


JOHNSON CONTROLS BATTERY GROUP, LLC


By:    _/s/ Thomas Parmenter___
Thomas Parmenter




SUPPLIER:


AQUA METALS, INC.


By:    __/s/ Stephen Cotton______
Stephen Cotton,
President and Chief Executive Officer




3
OC 287819661v1

--------------------------------------------------------------------------------




EXHIBIT A


AQMS Clarios Metrics




The below metrics are to be achieved by Aqua Metals operations at their McCarran
facility. All metrics will be supported by AQMS production records.






****




























































                
***Text has been omitted as confidential information pursuant to Item
601(B)(10)(iv) of Regulation S-K




4
OC 287819661v1